Citation Nr: 0627433	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-37 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1954 to September 
1958 and from April 1960 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference before the 
undersigned Veterans Law Judge in October 2005.

The issue of service connection for peripheral neuropathy is 
addressed in the REMAND appended to the decision below.  The 
matter is REMANDED to the RO via the Appeals Management 
Center (AMC).


FINDINGS OF FACT

1.  The veteran received the Vietnam Service Medal for active 
duty aboard ship off the coastal waters of Vietnam and he did 
visit the Republic of Vietnam during that time; thus, he is 
presumed to have been exposed to herbicides during such 
service.

2.  There is ample medical evidence of a diagnosis of 
diabetes mellitus, Type II and treatment for such includes a 
restricted diet.  





CONCLUSION OF LAW

Diabetes mellitus, Type II is presumed to be due to exposure 
to herbicides during active service.  38 U.S.C.A. §§ 1110, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005); Haas v. Nicholson, No. 04-0491 (U.S. Vet. App. August 
16, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2005).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for Type II diabetes mellitus.  Therefore, no further 
development is needed with respect to this claim.  The other 
claim on appeal, service connection for peripheral 
neuropathy, is addressed in the remand below.

Analysis

The Board notes that the veteran served on the U.S.S. 
Buchanan during the Vietnam Conflict.  The veteran has 
submitted copies of e-mail correspondence from various 
individuals who served on the ship with him.  These e-mails 
reflect that the shipmates left the ship and went on to a 
pier when the U.S.S. Buchanan was docked in Da Nang harbor.  
At his October 2005 Board hearing, the veteran testified that 
when the ship was docked at Da Nang harbor, he left the ship, 
went on to a pier and then went on the base that the pier was 
attached to.  The Board finds the veteran's testimony 
credible on this matter.  Even absent this testimony, as 
explained below, the veteran is entitled to the presumption 
of exposure to herbicides by virtue of his service aboard 
ship in the waters off the coast of Vietnam.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. 
Nicholson, No. 04-0491 (U.S. Vet. App. August 16, 2006), the 
Court of Appeals for Veterans Claims (Court) reversed VA's 
conclusion that presumption of Agent Orange exposure only 
applied to individuals who set foot in Vietnam and extended 
the presumption to individuals who received the Vietnam 
Service Medal.  

In Hass, the Court held that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" will, 
in the absence of contradictory evidence, be presumed based 
upon the veteran's receipt of a Vietnam Service Medal (VSM), 
without any additional proof required that a veteran who 
served in waters offshore actually set foot on land in the 
Republic of Vietnam.  That is, exposure to herbicides will be 
presumed based on the receipt of a VSM.  Examples of 
contradictory evidence include evidence that the VSM was 
received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.

In reaching the holding in Haas, the Court found that the 
authorizing statute, 38 U.S.C. § 1116(f), is not clear on its 
face concerning the meaning of the phrase "service in the 
Republic of Vietnam."  Further, the statute does not by its 
terms limit application of the presumption of service 
connection for herbicide exposure to those who set foot on 
the soil of the Republic of Vietnam.  Because the statute is 
ambiguous, the Secretary may promulgate regulations to 
resolve that ambiguity so long as the regulations reasonably 
interpret both the language of the statute and the intent of 
Congress in enacting the legislation.  However, the 
regulations promulgated by the Secretary, 38 C.F.R. § 
3.307(a)(6)(iii) and 38 C.F.R. § 3.313(a), are ambiguous 
regarding whether service on land in Vietnam is required in 
order for the presumption of exposure to apply.  As a 
consequence, the Secretary has merely replaced statutory 
ambiguity with regulatory ambiguity, and therefore the 
regulations are not entitled to Chevron deference.  (See 
Chevron U.S.A., Inc. v. Natural Resources Defense Council, 
Inc., 467 U.S. 837, 843, 81 L. Ed. 2d 694, 104 S. Ct. 2778 
(1984) ("If the intent of Congress is clear, that is the end 
of the matter; for the court, as well as the agency, must 
give effect to the unambiguously expressed intent of 
Congress."  When the relevant statute is ambiguous, the 
agency's interpretation will generally be sustained as long 
as it reflects a permissible construction of the statute)).  

The Court further noted that, not only are the regulations 
ambiguous when read together, but they also are inconsistent 
with prior and longstanding agency views as to what 
constitutes "service in the Republic of Vietnam" for 
application of the presumption of exposure to herbicides, as 
well as contrary to the legislative history of section 
1116(f).  As previously provided in VA Adjudication Procedure 
Manual M21-1, Part III,  4.08(k)(1)-(2) (Nov. 1991), "In the 
absence of contradictory evidence, 'service in Vietnam' will 
be conceded if the records shows [sic] that the veteran 
received the Vietnam Service Medal."  This provision 
apparently remained in effect throughout the promulgation of 
current 38 C.F.R. § 3.307(a)(6)(iii).  Further, because this 
M21-1 provision does not merely clarify or explain an 
existing rule or statute, but instead "prescribes what action 
must be taken in the initial levels of adjudication," the 
rule is substantive, not procedural, and has the force and 
effect of law.  While action was taken by VA in February 2002 
to rescind and amend this version of the M21-1 (as amended in 
July 1995-M21-1, Part III,  4.24(g)(1)-(2)), this action was 
ineffective and is set aside because VA did not comply with 
the notice and comment requirements of the Administrative 
Procedures Act (APA) regarding the promulgation and 
rescission of substantive rules.  See M21-1, Part III,  
4.24(e)(1)-(2).  Consequently, the M21-1 provision in effect 
prior to the February 2002 rescission remains binding on VA.

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, Type II diabetes mellitus or 
adult-onset diabetes, shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) must 
have become manifest to a degree of 10 percent or more at any 
time after service, with the only exception being 
inapplicable to the facts of this case.  38 C.F.R. 
§ 3.307(a)(6)(ii).

There is no medical evidence of diabetes mellitus during 
service or for many years thereafter and it is not contended 
otherwise.  The central question here is whether a 
presumption of service incurrence of diabetes mellitus is 
warranted under the facts of this case, based on in-service 
exposure to a herbicide agent, including Agent Orange.  The 
veteran had active duty in the waters off the coast of 
Vietnam during his second period of active duty, and he 
received the Vietnam Service Medal as a result.  There is 
ample medical evidence of a current diagnosis of Type II 
diabetes mellitus and it is apparent that it is at least 10 
percent disabling as there is evidence that treatment for the 
disorder includes a restricted diet.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).  Under these circumstances, the 
veteran's diabetes is presumed to have been incurred during 
active service as a result of his exposure to herbicides.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e); Haas, supra.  


ORDER

Entitlement to service connection for Type II diabetes 
mellitus is warranted.    


                                                            
REMAND

Turning to the other claim in appellate status, entitlement 
to service connection for peripheral neuropathy, the Board 
notes that there is no evidence of peripheral neuropathy 
during service or of acute or subacute peripheral neuropathy 
within one year of active duty.  There is also no medical 
evidence of a current diagnosis of peripheral neuropathy.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  However, in view of the Board decision above 
granting service connection for diabetes mellitus and the 
fact that peripheral neuropathy is often associated with 
diabetes, the veteran should be afforded a neurological 
examination to determine if he has a current diagnosis of 
peripheral neuropathy of either upper or lower extremity and, 
if so, whether it was caused or aggravated by his diabetes 
mellitus.  See 38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claim for service connection for peripheral 
neuropathy, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran of the type of evidence 
that is needed to establish a rating and effective date if 
service connection is granted for his claimed peripheral 
neuropathy.

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
veteran must be provided written 
notification specific to his claim for 
service connection for peripheral 
neuropathy, to include an explanation as 
to the information or evidence needed to 
establish a rating and effective date for 
this claimed disease, as outlined by the 
Court in Dingess/Hartman, supra.

2.  The AMC/RO must contact the veteran 
and request that he specifically identify 
any medical records relating to 
evaluation or treatment for his claimed 
peripheral neuropathy.  With any 
necessary release authorization from the 
veteran, obtain and associate any 
relevant medical records that have not 
been secured.

In addition, request that the veteran 
provide any evidence in his possession 
that pertains to his claim for service 
connection for peripheral neuropathy that 
has not been furnished previously.  See 
38 C.F.R. § 3.159(b).

3.  The AMC/RO should then arrange for a 
neurological examination of the veteran 
for the purpose of determining whether he 
has peripheral neuropathy and, if so, the 
etiology, extent and current severity of 
the disease.  After the review of the 
relevant medical evidence in the claims 
file, the clinical evaluation and any 
laboratory tests that are deemed 
necessary, the neurologist is requested 
opine whether the veteran has a current 
diagnosis of peripheral neuropathy and, 
if so, the extent and severity of the 
disease should be noted.  The neurologist 
should then provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's peripheral neuropathy was 
caused or aggravated by his diabetes 
mellitus.

The physician must be provided with the 
veteran's claims file for review of 
pertinent records and that it was 
reviewed should be noted in the 
examination report.

The neurologist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

The neurologist is further advised that 
aggravation is defined for legal purposes 
as a permanent increase in the severity 
of the disease in question beyond its 
natural progression.  It is a chronic 
worsening of the underlying disorder 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The neurologist is advised that if he or 
she must resort to speculation to answer 
any question, it should be so stated in 
the examination report.

4.  Following completion of the foregoing 
and any other indicated development, the 
RAMC/RO must readjudicate the claim of 
entitlement to service connection for 
peripheral neuropathy, to include as 
secondary to service-connected diabetes 
mellitus.  If the benefit sought on 
appeal is not granted, an appropriate 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
provided an appropriate period of time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


